                   Case 1:19-cv-05655-AJN Document 34
                                                   33 Filed 07/28/20
                                                            07/27/20 Page 1 of 1


MEMO ENDORSED



                                           THE CITY OF NEW YORK
 JAMES E. JOHNSON                         LAW DEPARTMENT                                          SOO-YOUNG SHIN
 Corporation Counsel                          100 CHURCH STREET                           Assistant Corporation Counsel
                                           NEW YORK, NEW YORK 10007
                                                                                                 Phone: (212) 356-2329
                                                                                                    Fax: (212) 356-3509
                                                                                                    soshin@law.nyc.gov

                                                                                            July 27, 2020

        BY ECF
        Honorable Ona T. Wang
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re: Edward Guillen v. City of New York, et al.
                           19 Civ. 5655 (AJN) (OTW)

        Your Honor:
               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of City of New York, and the attorney assigned to represent the City of New York,
        Jonathan Cannizzaro, and Francisco Bardales in the above-referenced matter. Defendants write,
        with the consent of plaintiff’s counsel, Samuel DePaola, to respectfully request that the
        settlement conference scheduled for August 5, 2020, Dkt No. 32, be adjourned to the following
        week. This is the first request for an adjournment of the settlement conference. Plaintiff’s
        counsel and the undersigned are available August 12, 2020 or August 13, 2020.

                                                                    Respectfully submitted,


                                                                       Soo-Young Shin              /s/
                                         SO ORDERED                 Soo-Young Shin
                                                                    Assistant Corporation Counsel
                                                   Application DENIED. The Court does not have availability for a
                                                   rescheduled settlement conference until mid to late September. The parties
        cc:     BY ECF                             may renew their request for an adjournment, but they must include a list of
                Samuel C. DePaola                  dates during that time period, and early October, for a rescheduled
                Sim & DePaola, LLP                 conference.
                Attorney for Plaintiff
                                                   ___________________________________________
                                                   Ona T. Wang                     7/28/20
                                                   United States Magistrate Judge
